DORAN, J.
Appellant was found guilty by a jury of sixteen counts set forth in an information charging kidnapping for the purpose of robbery in five counts, rape in two counts, robbery in five counts, attempted murder in one count, attempted rape in one count and grand theft in two counts. The two grand theft offenses involved the theft of two different automobiles. The other offenses involved three different women on two different occasions, when the defendant got into the automobiles driven by the women and forced them to drive at his direction; and in each case the commission of the alleged offenses followed. The defendant was identified by. the victims and after his arrest signed a written confession. Evidence of additional corroborative circumstances completed the record.
The trial commenced June 24th and ended July 3rd. The reporter’s transcript of the trial consists of 1,094 pages. Appellant’s opening brief consists of 15 pages and the reply brief consists of a page "and a half. Appellant specifies ten alleged errors on appeal, in the first of which it is contended that the verdicts are contrary to the evidence. A review of ten of the 16 counts is then disposed of in six pages. The other six counts are disposed of as follows: “As to the remaining counts there was no competent evidence to support the conviction. ’ ’ The other nine points raised on the appeal, which consist of the usual contentions in such cases, are disposed of in the remaining four pages of the brief.
Nevertheless, respondent’s brief contains a full, complete and accurate review of the evidence and the record and effectively refutes appellant’s contentions.
It would serve no useful purpose to recount the details. It is sufficient to note that the evidence in connection with all counts supports the verdicts and the judgments, and there are no errors in the record.
The appeal is destitute of merit. The judgments are, and each of them is affirmed.
York, P. J., and White, J,, concurred.